Appeal by defendant from a *412judgment of the Supreme Court, Kings County (Sullivan, J.), rendered April 6, 1983, convicting him of robbery in the second degree and assault in the second degree, upon a jury verdict, and sentencing him to an indeterminate term of imprisonment of 4 to 12 years on the robbery count and an indeterminate term of imprisonment of 1 to 3 years on the assault count, to run concurrently.
Judgment affirmed.
We find defendant’s challenge to complainant’s in-court identification testimony to be unpersuasive. The record reveals that complainant had known defendant for at least six months prior to the incident and that complainant had ample opportunity to view the defendant prior to and at the time of the incident (see, People v Tillman, 74 AD2d 911). Indeed, the complainant was able to provide the police with a description that was so detailed and accurate, that they were able to arrest defendant based on the information given (see, People v Van Buren, 87 AD2d 900).
We further find that defendant’s attack on complainant’s credibility has no merit. Complainant’s background was revealed to the jury and they nevertheless chose to credit his testimony. We will not disturb their finding (People v Martin, 108 AD2d 928; People v Siu Wah Tse, 91 AD2d 350, 352). Nor is there merit to defendant’s argument that the court erred in refusing to give a missing witness charge, since defendant made no showing that the testimony of the witness in question would have been material (see, People v Walker, 105 AD2d 720).
Lastly, we find that the sentence imposed upon defendant was neither harsh nor excessive. We have reviewed defendant’s other contentions and we find them to be without merit. Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.